Citation Nr: 1143056	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-42 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a multiple joint disability, to include gout.

2.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) from May 2007 and February 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the May 2007 decision, the RO denied entitlement to service connection for COPD.

In the February 2009 decision, the RO denied entitlement to service connection for gout.

The Veteran testified before the undersigned at a June 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

VA treatment records, including an August 2010 VA examination report, reveal that the Veteran has been diagnosed as having gout.  Thus, a current multiple joint disability has been demonstrated.

During the June 2011 hearing, the Veteran reported that he began to experience joint problems in service, but that he did not seek treatment at that time.  Furthermore, in a September 2008 statement (VA Form 21-4138) he reported that he had experienced arthritis ever since service.  

As there is evidence of a current multiple joint disability, in-service joint problems, and evidence as to continuity of symptomatology indicating the Veteran's disability may be related to service, VA's duty to obtain an examination as to the etiology of the Veteran's multiple joint disability is triggered.  An examination is needed to obtain a medical opinion as to the relationship of the current multiple joint disability to service.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including a February 2008 letter from the Social Security Administration (SSA), reflects that he was granted SSA disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

2.  After any evidence received from SSA has been associated with the Veteran's claims file or all efforts to obtain any such records have been exhausted, schedule him for a VA examination to determine the etiology of his current multiple joint disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any multiple joint disability diagnosed since August 2007 had its onset in service or in the year immediately following service or is the result of a disease or injury in service.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for joint problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of joint problems since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The AOJ should review the examination report to ensure it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


